Citation Nr: 1750493	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to service connection for pulmonary fibrosis due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1962 to January 1971, and in the U.S. Army from March 1980 to September 1995.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

Unfortunately, the Veteran died in July 2011 while the appeal of entitlement to service connection for pulmonary fibrosis was pending.  The appellant expressed a desire to continue to the Veteran's appeal, and submitted her claim for death benefits within a year of the Veteran's death.  See August 2011 Statement in Support of Claim; August 2011 VA form 21-534.  Thus, the Board has deemed that the appellant has been substituted in the appeal pending at the time of the Veteran's death.

A hearing was held before the undersigned Veterans Law Judge in February 2017.  A transcript of the hearing is of record.  The undersigned Veterans Law Judge held the record open for a 60-day period following the hearing to allow for the submission of additional evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claims so that the appellant is afforded every possible consideration.

The Veteran's cause of death is listed as pneumonia with respiratory failure.  However, the appellant contends that the Veteran's service-connected heart condition contributed to his death.  See January 2014 VA Form 9; September 2009 Notice of Disagreement.

The AOJ obtained an August 2012 VA opinion regarding the Veteran's cause of death.  The examiner stated that the Veteran's claimed condition was less likely than not incurred or cause by the claimed in-service in jury, event, or illness.  In so finding, the examiner stated that a review of the Veteran's death summary did not identify any contribution that his service-connected arteriosclerotic cardiovascular disease had on his death.  Further, in an August 2012 heart conditions VA examination, the examiner stated that hospital records at time of death concerning the heart are very limited, but that his heart condition was not the reason for admission nor did it contribute to his death.  However, the examiner did not discuss the nature and etiology of the Veteran's pneumonia with respiratory failure.  Moreover, since the August 2012 heart examination and VA opinion, the appellant has provided evidence that the Veteran had heart trouble that may have caused or contributed to his death.  In this regard, the appellant stated that she signed documents to have the hospital work on the Veteran's heart shortly before he died.  See September 2012 VA Form 21-4138.  Indeed, the Veteran's hospital record shows that he underwent synchronized direct current cardioversion.  See July 2011 private medical record.  Further, treatment records show that the Veteran had an enlarged heart, and that he had possible aortic stenosis.  See July 2011 private medical record.  Additionally, the appellant provided statements from the Veteran's son, and the Veteran's daughter in-law that indicate that the Veteran had heart problems shortly before his death.  Thus, the Board finds that a new VA opinion should be obtained.

Regarding the pulmonary fibrosis claim, the Veteran indicated that he was exposed to asbestos while in the Navy.  He stated that all of the pipes were insulated with asbestos.  The Board notes that VA has conceded that the Veteran did have minimal asbestos exposure.  See July 2012 VA Form 21-2507a.

The August 2012 VA opinion noted that the Veteran was diagnosed with idiopathic pulmonary fibrosis, but also noted that no medical records indicate that the Veteran had an asbestosis lung disease.  The August 2012 VA opinion focused on whether the Veteran's in-service asbestos exposure or his service-connected conditions contributed substantially to the Veteran's death.  However, it does not appear that the examiner provided a nexus opinion regarding the nature and etiology of the Veteran's idiopathic pulmonary fibrosis.  Indeed, he did not discuss the medically known or theoretical causes of pulmonary fibrosis, nor did he describe how pulmonary fibrosis generally presents or develops in most cases.  Additionally, since the August 2012 VA opinion, the appellant stated that the Veteran had a spot on his lung that was related to his asbestos exposure.  See January 2014 VA Form 9.  Thus, the Board finds that a new VA opinion should be obtained to determine the nature and etiology of the Veteran's idiopathic pulmonary fibrosis.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain an opinion to determine the nature and etiology of the Veteran's pulmonary fibrosis.  Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's pulmonary fibrosis manifested in service or is otherwise causally or etiologically related to his military service.

Additionally, the examiner should discuss the appellant's assertion that the Veteran had a spot on his lung caused by his asbestos exposure.  Further, as the last examiner did not, the examiner should discuss the medically known or theoretical causes of pulmonary fibrosis, and describe how pulmonary fibrosis generally presents or develops in most cases.  The examiner should specifically discuss the appellant's assertion that in-service asbestos exposure contributed to the development of the Veteran's pulmonary fibrosis.

It should be noted that the appellant is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  The AOJ should obtain a VA opinion to determine the nature and etiology of the Veteran's pneumonia with respiratory failure and his cause of death.  Specifically, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's service-connected arteriosclerotic cardiovascular disease caused or contributed substantially or materially to the Veteran's death.  The examiner should also discuss whether it is at least as likely as not that the Veteran's pneumonia with respiratory failure, or any other significant condition contributing to the Veteran's death manifested in service or is otherwise causally or etiologically related to his military service.  

The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's, post-service medical records, lay assertions, and the lay assertions from the Veteran's family.  Specifically, the examiner should discuss the evidence that shows the Veteran had heart problems shortly before his death.

It should be noted that the appellant is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




